DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAIGA et al. (US 2017/0355868 A1) in view of IWAI et al. (US 2016/0168422 A1).
As related to independent claim 1, SAIGA et al. teaches an inkjet ink  (SAIGA et al. – Page 1, Paragraph 3) comprising: a resin containing a resin (1) having a structural unit represented by the following general formula (1): -(CH2CH2O)n- general formula (1) where n represents an integer of 5 to 100 (SAIGA et al. – Page 1, Paragraph 6); and a polyvalent metal ion (SAIGA et al. – Page 1, Paragraph 6 and Page 2, Paragraph 21), but does not specifically teach the storage modulus of the dried film as claimed.  However, IWAI et al. teaches a film-forming composition containing a resin (IWAI et al. – Page 3, Paragraphs 43-48 and Page 4, Paragraphs 86-88) with a structural unit represented by the following general formula (1): -(CH2CH2O)n- general formula (1) where n represents an integer of 5 to 100 (IWAI et al. – Page 11, Paragraphs 166-170), a polyvalent metal ion (IWAI et al. – Page 5, Paragraphs 95-103) and specifically teaches a dried film obtained by drying the resin has a storage modulus of 1.0x108 Pa or lower in a dynamic viscoelasticity measurement at 25 degrees C. (IWAI et al. – Page 24, Paragraphs 392-396).

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify and or modify the dried film formed by SAIGA et al. to specify a 

As related to dependent claim 2, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach a content of the structural unit represented by the general formula (1) in the resin (1) is 5% by mass to 60% by mass (IWAI et al. – Page 20, Paragraphs 333-334).
As related to dependent claim 3, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the dried film obtained by drying the resin has a storage modulus of 3.0x108 Pa or lower in a dynamic viscoelasticity measurement at -20 degrees C (IWAI et al. – Page 31, Table 1 and Page 32, Paragraph 521).
As related to dependent claim 4, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the resin (1) having the structural unit represented by the general formula (1) is a polyurethane resin (IWAI et al. – Page 18, Paragraph 318).
As related to dependent claim 5, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the ink further comprising a silicone surfactant (SAIGA et al. – Page 5, Paragraph 65 and IWAI et al. – Page 23, Paragraph 375).
As related to dependent claim 6, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach an inkjet ink set comprising: a first ink comprising the inkjet ink [i.e. pretreatment liquid]; and a second ink [i.e. an ink] 8 Pa or lower in the dynamic viscoelasticity measurement at 25 degrees C (IWAI et al. – Page 24, Paragraphs 392-396; Page 31, Table 1; and Page 32, Paragraph 521).
As related to further dependent claim 7, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach the second ink further contains a polyurethane resin (SAIGA et al. – Page 7, Paragraphs 107-115 and IWAI et al. – Page 18, Paragraph 318).
As related to dependent claim 8, the combination of SAIGA et al. and IWAI et al. remains as applied above and continues to teach an ink stored container comprising: an ink-storing unit; and the inkjet ink (SAIGA et al. – Page 8, Paragraphs 132, 135, & 138 and Page 9, Paragraph 146).

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant argues that “Iwai discloses literally millions of possible combinations,” and that “Iwai does not relate to an inkjet ink at all… Iwai is not reasonably pertinent to the particular problem…,” and that “the effect… teaches away from the effect of the present invention… (emphasis original)
Regarding Applicant’s argument that “Iwai discloses literally millions of possible combinations” Examiner respectfully agrees and reminds that Applicant that the present claimed invention is to a resin having a structural unit comprising many, many possible combinations given the range of integers and resulting combinations available to the claimed general formula.  The fact that SAIGA et al. as modified by IWAI et al. results in a dried film comprising the claimed limitation of the storage modulus indicates that that combination teaches the limitation as claimed.
Regarding Applicant’s argument that “Iwai does not relate to an inkjet ink at all… Iwai is not reasonably pertinent to the particular problem…” Examiner respectfully disagrees.  As was well known in the art at the time of filing and as indicated previously and reiterated above, the use of a polymerizable compound to form a laminate or layer as taught by IWAI et al. is reasonably pertinent to the forming of layers using the inkjet method of SAIGA et al.  
Regarding Applicant’s argument that “he effect… teaches away from the effect of the present invention… (emphasis original)” Examiner respectfully disagrees.  The claimed invention is an ink comprising a resin… the film obtained by the combination of SAIGA et al. and  IWAI et al. has the claimed structural limitations as does the resin having a structural unit of SAIGA et al. matching the claimed structural unit (SAIGA et al. – Page 1, Paragraph 6).
Regarding Applicant’s argument that “the reference to Iwai … does not appear to be correct” Examiner respectfully disagrees.  As presented previously and reiterated above, the primary reference SAIGA et al. teaches the claimed limitation of a resin (1) having a structural unit represented by the following general formula (1): -(CH2CH2O)n- 
Regarding Applicant’s argument that “The curing of … Iwai and the drying of… the present application are different phenomena” Examiner respectfully disagrees.  As indicated previously and reiterated above, the claimed limitation is to an inkjet ink comprising a resin wherein the film obtained exhibits a specific structural limitation which is taught specifically by IWAI et al. (IWAI et al. – Page 24, Paragraphs 392-396) and the term dry is listed by the Oxford Languages Thesaurus (LEXICO) as a synonym for cure.
With respect to the dependent claims, no further arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al. (US 2007/0122730 A1) teaches a binder resin for use in an image forming apparatus which has a variety of structural unit options.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853